DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted April 6th 2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US 10,973,544; “Williams”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 18, Williams discloses a trocar release assembly (130) for a surgical stapler (10) comprising:
a housing (132) having opposed openings defining a passage therethrough (131; Fig. 8), the passage (131) configured to receive a sleeve (122) of a trocar assembly (120) therein (Figs. 6, 7);
a release button (140a) movably coupled to the housing (132; Figs. 7, 8, 9), the release button (140a) movable between an extended position (Fig. 9) and a compressed position (Figs. 7, 8);
a spring (144) disposed between the housing (132) and the release button (140a; the spring 144 is disposed between the top release button 140a and a bottom portion of housing 132, as depicted in Fig. 8), the spring (144) biasing the release button (140a) towards the extended position (Fig. 9; col. 6 ll. 7-12 discloses the springs biasing element 150 inwardly, in response biases element 140a outwardly);
a pin (150) slidably disposed in a chamber (137a) of the housing (132; Fig. 5), the pin (150) slidable between an extended position (Figs. 7, 8) and a retracted position (Fig. 9); and
a plate (140b) coupling the release button (140a) and the pin (150; Fig. 9) such that movement of the release button (140a) towards the compressed position (Fig. 8) slides the pin (150) towards the retracted position (Fig. 8), the plate (140b) slidable relative to the housing (132; Figs. 8, 9).
Regarding claim 19, Williams discloses wherein the compressed position (Fig. 8) of the release button (140a) and the retracted position (Fig. 8) of the pin (150) define an unlocked configuration of the trocar release assembly (120; Fig. 8).
Regarding claim 20, Williams discloses wherein a distal portion (150c) of the pin (150) is engageable with a slot (123a) in an outer surface of a sleeve (122) of a trocar assembly (120; col. 4 ll. 2-6) to maintain a fixed axial relationship between the trocar release assembly (130) and a trocar assembly (120; Fig. 6).
Regarding claim 21, Williams discloses wherein a sleeve (122) of a trocar assembly (120) is insertable into the passage (131) of the housing (132) with the trocar release assembly (130) in the unlocked configuration (col. 6 ll. 26-28).
Allowable Subject Matter
5.	Claims 1-17 are allowed.
Regarding claim 1, Williams (US 2018/0280024; “Williams 1”) is the most relevant prior art.
Williams 1 discloses a trocar release assembly (400) for a surgical stapler (10) comprising:
a housing (402) having opposed openings defining a passage (412) therethrough, the passage (412) configured to receive a sleeve of a trocar assembly (204) therein (Fig. 8);
a release button (404) movably coupled to the housing (402; Figs. 8, 11, 13), the release button (404) movable between an extended position (Figs. 8, 13) and a compressed position (Fig. 11);
a first spring (418) disposed between the housing (402) and the release button (404; Figs. 6, 7), the first spring (418) biasing the release button (404) towards the extended position (para. [0041]);
a pin (406) slidably disposed in a chamber (414) of the housing (402; Figs. 6, 7), the pin (406) slidable between an extended position (Fig. 11) and a retracted position (Fig. 8); and
a second spring (408) operatively coupled with the pin (406; Figs. 6-8, 11, 13).
Williams fails to disclose the second spring (408) biasing the pin (406) towards the extended position.
Instead, Williams’ invention discloses the second spring (408) biasing the pin (406) towards the retracted position (Figs. 8, 13). 
Regarding claim 10, Williams (US 2018/0280024; “Williams 1”) Williams et al. (US 2017/0333077; “Williams 2”) is the most relevant prior art.
Williams 1 discloses a trocar release assembly (400) for a surgical stapler (10) comprising:
a housing (402) having opposed openings defining a passage (412) therethrough, the passage (412) configured to receive a sleeve of a trocar assembly (204) therein (Fig. 8);
a release button (404) movably coupled to the housing (402; Figs. 8, 11, 13), the release button (404) movable between an extended position (Figs. 8, 13) and a compressed position (Fig. 11);
a spring (418) disposed between the housing (402) and the release button (404; Figs. 6, 7), the spring (418) biasing the release button (404) towards the extended position (para. [0041]);
a pin (406) slidably disposed in a chamber (414) of the housing (402; Figs. 6, 7), the pin (406) slidable between an extended position (Fig. 11) and a retracted position (Fig. 8).
Williams 2 teaches a rocker arm (142) pivotable about an axle extending through a center of the rocker arm (142; Figs. 8 and 11).
The combination of references fails to teach operably coupling a pin and a release button such that moving the release button towards the compressed position causes the pin to slide towards the retracted position. Bodily incorporation of Williams 2’s pivotable rocker arm into Williams 1’s linearly actuated release button, would result in an inoperable trocar release assembly. The release button would not be able to provide a pivoting actuating force to the rocker arm, and the trocar release assembly would not be able to retract or extend.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731